Citation Nr: 1743224	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Fritzie E. Vammen, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In February 2013, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of the hearing is of record.

In December 2014, the Board remanded for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2017, the Veteran submitted claims for entitlement to service connection for arthritis in his lower back, bilateral knees, bilateral hips, and left shoulder due to Agent Orange exposure; service connection for numbness of his left-sided extremities due to Agent Orange exposure; service connection for loss of use of a creative organ; secondary service connection for erectile dysfunction due to his service connected diabetes; and request to reopen for special monthly compensation (SMC) based on a need for the regular aid and attendance of another person.  The RO appears to be actively processing these appeals, thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a back disability.  

The Veteran was last afforded a VA examination for his low back disability claim in June 2015.  However, the Board finds the June 2015 VA examination report to be  inadequate because the opinion does not explicitly address specific service treatment records, VA treatment records/examinations, private medical evidence, and lay contentions detailed in the December 2014 remand instructions.  In the December 2014 remand instructions, the VA examiner was instructed to explicitly comment on the following medical records or lay statements:
	
(i)  February and March 1969 service treatment records showing complaints of back pain in service after jumping out of a helicopter and X-ray studies within normal limits;

(ii)  the August 1971 letter from a private physician, Dr. Grimes, reflecting then current back pain, and X-ray evidence of some narrowing of L4-5 and L5-S1, with an increased pelvic tilt, which Dr. Grimes felt would tend to give an increased amount of stress at the lower part of the lumbar spine leading to possible early degenerative disc disease of the lumbar spine;

(iii)  the October 1971 VA treatment record showing that the Veteran continued to have low back pain in the mid-lumbar area since service, examination revealed exaggerated lumbar lordotic curve and diagnosis was structural exaggerated lumbar lordotic curve, no evidence of degenerative joint changes or herniated nucleus pulposus;

(iv)  the November 1971 VA examination report showing that X-rays were essentially normal with mild to moderate increase in the lumbar lordosis and a diagnosis of probable structural increase in the lumbar lordosis;

(v)  no evidence of neurological deficit and no evidence of degenerative joint disease;

(vi)  the February 2009 VA treatment record reflecting that the Veteran had a history of back surgery in 1979 due to a back injury not related to his military service;

(vii)  the January 2011 VA MRI showing a diagnosis of congenital acquired spondylosis in the lumbar spine as described above, more prominent from L3 through L5,and showing post-surgical changes L5-S1 on the left side; and

(ix)  the Veteran's lay contentions that he had ongoing back pain since service.

Although some of these records were explicitly discussed, specifically the January 2011 VA MRI diagnosis; and that the Veteran had ongoing back pain since service., the remaining records were not explicitly addressed and under these circumstances, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the June 2015 VA examination) which fully addresses the above medical records.  An addendum opinion is needed to fairly resolve the Veteran's claim for service connection for a back disability.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain from the VA examiner who conducted the June 2015 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire an addendum opinion regarding the etiology of the Veteran's back disability.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The examiner must address the following service treatment records, VA treatment records/examinations, private medical evidence, and lay contentions:

(i)  February and March 1969 service treatment records showing complaints of back pain in service after jumping out of a helicopter and X-ray studies within normal limits;

(ii)  the August 1971 letter from a private physician, Dr. Grimes, reflecting then current back pain, and X-ray evidence of some narrowing of L4-5 and L5-S1, with an increased pelvic tilt, which Dr. Grimes felt would tend to give an increased amount of stress at the lower part of the lumbar spine leading to possible early degenerative disc disease of the lumbar spine;

(iii)  the October 1971 VA treatment record showing that the Veteran continued to have low back pain in the mid-lumbar area since service, examination revealed exaggerated lumbar lordotic curve and diagnosis was structural exaggerated lumbar lordotic curve, no evidence of degenerative joint changes or herniated nucleus pulposus;

(iv)  the November 1971 VA examination report showing that X-rays were essentially normal with mild to moderate increase in the lumbar lordosis and a diagnosis of probable structural increase in the lumbar lordosis;

(v)  no evidence of neurological deficit and no evidence of degenerative joint disease; and

(vi)  the February 2009 VA treatment record reflecting that the Veteran had a history of back surgery in 1979 due to a back injury not related to his military service.

The term "at least as likely as not" does not mean within the realm of medical possibility; but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training).

2.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

